Citation Nr: 1140304	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-19 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bladder disorder, claimed as secondary to service-connected diabetes mellitus type 2 (diabetes).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.      

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and September 2007 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hypertension and bladder disorders, and for PTSD.  


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran does not have a current bladder disorder.  

2.  Chronic hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including exposure to Agent Orange.

3.  The evidence of record does not indicate that the Veteran's hypertension relates to his diabetes.  

4.  While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy and there are no service records or other supporting documents corroborating the occurrence of the Veteran's alleged in-service stressful experiences; the Veteran also has not submitted any credible evidence to otherwise support the occurrence of a claimed in-service stressor.


CONCLUSIONS OF LAW

1.  A bladder disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by active duty service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran between December 2004 and May 2006.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  A letter dated in December 2004 was provided to the Veteran prior to the initial AOJ decision denying service connection for bladder and hypertension disorders, while letters dated from February to May 2006 were provided to the Veteran prior to the initial AOJ decision denying service connection for PTSD.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in March and May 2006.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record contains an examination report regarding the Veteran's service connection claim hypertension.  But no examination was provided regarding the service connection claim for PTSD, or the service connection claim for a bladder disorder.  With regard to the claim for PTSD, an examination is unnecessary because, as will be further detailed below, the evidence of record does not substantiate the stressors which the Veteran asserts caused his PTSD.  See 38 C.F.R. § 3.304.  With regard to the claim for a bladder disorder, an examination is unnecessary because the evidence of record indicates that the Veteran does not have a current bladder disorder.  In such situations, VA examinations need not be provided.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA treatment records.  The Veteran was afforded VA medical examination in furtherance of his claim for service connection for hypertension.  No examination was provided regarding the bladder and PTSD service connection claims, but as discussed above, no examination is necessary regarding these issues.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Merits to the Claims for Service Connection 

The Board will address the Veteran's claims for service connection separately below.  

      Bladder Disorder

In November 2004, the Veteran claimed service connection for a bladder disorder.  In the August 2005 rating decision on appeal, the RO denied the Veteran's claim.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. §§ 1110, 1131 require the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In this matter, the evidence of record does not indicate that the Veteran has a current bladder disorder.  The Veteran's service treatment records do not indicate a bladder disorder.  The Veteran's March 1971 separation report of medical examination does not indicate a bladder disorder.  Private treatment records dated between 1990 and 2005 do not indicate a bladder disorder.  VA treatment records dated between 2005 and 2009 do not indicate a bladder disorder.  An April 2005 medical examination report by QTC services, which notes the Veteran's reported history of "bladder dysfunction" due to diabetes, does not provide a diagnosis of a bladder disorder.  In an April 2006 letter from the Veteran's private physician, in which several disorders are noted, a bladder disorder is not noted.  In a report of record based on an August 2008 VA compensation examination - conducted pursuant to an express request from the RO that the Veteran be evaluated for a bladder disorder - a bladder disorder is not noted.  And in testimony before the Board in August 2011, medical evidence of a bladder disorder is not referred to.  Rather, the Veteran's representative speculated that difficulties regarding urination may be related to an enlarged prostate.  

The Board notes a June 2007 statement by the Veteran indicating that he was receiving private medical treatment for a bladder disorder.  And the Board has considered the Veteran's reported history of such in the April 2005 report of record.  But the record simply does not support his contention.  See LeShore v. Brown, 8 Vet App 406 (1995) (lay histories are not transformed into competent evidence merely because the transcriber happens to be a medical professional).  Moreover, while the Veteran is competent to report symptoms that are readily apparent to a lay person such as a broken leg, he is not competent to diagnose medical conditions requiring professional expertise, such as an internal disorder beyond his capacity for observation (e.g., a bladder disorder).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); but see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Thus, in the absence of evidence in the record showing any recurrent or chronic bladder disorder, the Board does not find the Veteran's assertions regarding a bladder disorder credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).

For service connection to be granted, the evidence must reflect chronicity or continuity of symptomatology of a disorder.  38 C.F.R. § 3.303 (b).  Neither has been shown with regard to a bladder disorder.  The Veteran does not suffer from the disability which he claims.  Under such circumstances, service connection for a bladder disorder is not warranted under any theory of entitlement, and is therefore denied.  38 C.F.R. §§ 3.303, 3.310; Degmetich, supra; Brammer, supra.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

      Hypertension 

The Veteran claimed service connection for hypertension in November 2004.  In the August 2005 rating decision on appeal, the RO denied the Veteran's claim.  

The Veteran maintains that he developed hypertension due to diabetes, which the RO service connected in May 2005.  See 38 C.F.R. § 3.310.  The Veteran later maintained, in a statement of record dated in July 2008, that he incurred hypertension due to his presumed exposure to herbicides while serving in Vietnam from 1970 to 1971.  See 38 C.F.R. § 3.309(e).  

The evidence of record clearly demonstrates that the Veteran has current hypertension.  Private and VA treatment records evidence such a diagnosis, as do VA examination reports dated in April 2005 and August 2008.  The April 2006 letter from the Veteran's private physician also notes a diagnosis of, and treatment for, hypertension.  However, the Board finds a service connection is not warranted.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The preponderance of the evidence of record indicates in this matter that the Veteran's hypertension is unrelated to his service-connected diabetes.  Indeed, no medical evidence of record - to include the letter provided by the Veteran's private physician in April 2006 - provides a medical nexus between the two disorders.  Moreover, the two medical professionals who did evaluate the Veteran's contention of secondary service connection expressly found the two disorders unrelated.  

The April 2005 QTC examiner and the August 2008 VA examiner each provide opinions adverse to the Veteran's claim.  After initially indicating that the Veteran's hypertension was "secondary" to diabetes, the April 2005 examiner clarified his opinion in a subsequent April 2005 addendum report in which he stated that it did not appear that the Veteran's hypertension related to his diabetes or was aggravated by his diabetes.  The examiner apparently revised his opinion based on evidence of record indicating that the Veteran's hypertensive symptoms manifested in the 1990s, prior to the diagnosis of diabetes in September 2003.  Moreover, the examiner indicated that blood pressure readings following the diagnosis of diabetes did not indicate that diabetes aggravated the hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion carries significant probative value if it was fully informed of the pertinent factual premises).    

Later, in the August 2008 VA compensation examination report of record, the VA examiner similarly found the two disorders unrelated.  After indicating a review of the claims file, and an in-person evaluation of the Veteran, the examiner stated that hypertension was not due to diabetes.  He supported his opinion by indicating that the lack of renal involvement indicated that the two disorders were unrelated.  Id.

The Board notes the Veteran's statements of record that his hypertension is secondary to his diabetes.  But the Board does not regard the Veteran as competent to diagnose or comment on etiology of an internal medical disorder such as hypertension.  With regard to this issue, the Board finds the medical examiners' comments to be of more probative value.  See Espiritu and Nieves-Rodriguez, both supra.  

As the Veteran has also maintained that his hypertension is directly related to his service, to include exposure to herbicides in Vietnam, the Board has assessed whether a service connection finding would be warranted here on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Based on the Veteran's documented service in Vietnam between January 1970 and March 1971, he is presumed to have been exposed to herbicides.  Id.  However, hypertension is not a disorder listed under 38 C.F.R. § 3.309(e).  Moreover, the noted revision specifically provides that the term ischemic heart disease does not include hypertension, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  As such, service connection for hypertension is not warranted under 38 C.F.R. § 3.309(e).  

The Board has reviewed the record to determine whether a direct service connection finding would be warranted under 38 C.F.R. § 3.303, or a presumptive service connection finding under 38 C.F.R. § 38 C.F.R. § 3.309(a).  The Board notes that certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  As indicated, however, the earliest evidence of record of hypertension is dated in the mid 1990s, over 20 years following the Veteran's discharge from service in the early 1970s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Service connection is not warranted here under 38 C.F.R. § 3.303, or under 38 C.F.R. § 3.309(a).  

Hence, a service connection finding for hypertension is unwarranted on either a direct, a presumptive, or a secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.     

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

      PTSD

In September 2005, the Veteran claimed service connection for PTSD.  In the September 2007 rating decision on appeal, the RO denied the Veteran's claim.

Medical evidence of record supports the Veteran's claim to having PTSD.  VA treatment records evidence that the Veteran has been diagnosed with PTSD by VA medical personnel since January 2005.  

The Veteran claims that his PTSD was caused by certain traumatic events he experienced while serving in Vietnam between January 1970 and March 1971.  He has asserted that he witnessed a fellow service member's suicide by firearm.  He has asserted that his base underwent frequent mortar attacks.  He has asserted that, while standing guard duty on that base, he was subjected to frequent enemy small arms fire.  And he stated that he engaged in combat with the enemy, and may have killed an enemy combatant.  

To establish entitlement to service connection for PTSD a Veteran must provide: medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2011).

Under 38 U.S.C.A. § 1154(b), it is provided that in the case of veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.   

The term "combat" is defined to mean "a fight, encounter, or contest between individuals or groups" and "actual fighting engagement of military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase "engaged in combat with the enemy" requires that the Veteran "have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The fact that the Veteran may have served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.  Moreover, a general statement in the Veteran's service personnel records that he participated in a particular operation or campaign would not, in itself, establish that he engaged in combat with the enemy because the terms "operation" and "campaign" encompass both combat and non-combat activities.  Id.   Whether or not a Veteran "engaged in combat with the enemy" must be determined through recognized military citations or other supportive evidence.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each relevant item of evidence.  Id.  The claimant's assertions that he engaged in combat with the enemy are not ignored, but are evaluated along with the other evidence of record.  Id.  If VA determines that the Veteran did not engage in combat with the enemy, the favorable presumption under 38 U.S.C.A. § 1154(b) will not apply.  

Nevertheless, during the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, changed.  See 38 C.F.R. § 3.304(f) (2011).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria applies to claims appealed to the Board before July 13, 2010, but which have not been decided by the Board as of July 13, 2010 (as in this case).  See 75 Fed. Reg. 39843 (July 13, 2010).

As indicated earlier, the Veteran claims four stressors experienced while serving in Vietnam led to PTSD.  Three of the claimed stressors may be construed as combat related.  He claims the base to which he was assigned underwent frequent mortar attacks.  He claims to have undergone small arms fire while standing guard on that base.  And he claims that he engaged in combat with the enemy while standing on guard duty at that base.  He also claims the non-combat stressor of witnessing a fellow service-member's suicide by firearm.  

Following a review of the evidence of record - to include the Veteran's statements - the Board finds the preponderance of the evidence of record to be against the Veteran's assertion that he engaged in combat with the enemy in Vietnam, was otherwise exposed to "hostile military or terrorist activity" while serving there, or witnessed a traumatic suicide while there.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2010).  

Regarding his claimed non-combat stressor, the Board notes the Veteran's several statements of record specifying a particular soldier he served with, and that soldier's violent death by suicide.  However, pursuant to research conducted by the RO, the record contains evidence demonstrating that that particular soldier - who did in fact serve in the same unit as the Veteran - died from a heart attack induced by a heroin overdose.  In sum, the Veteran's non-combat stressor is not only not verified in the record, it is plainly contradicted by the evidence of record.  

The other three stressors allege either combat involvement, or hostile military activity.  But the Board finds that the record does not support these claims either.  The Veteran's military occupational specialty, supply clerk, is not, in itself, indicative of combat or hostile duty.  The Veteran's DD Form 214 shows he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  While the latter two awards evidence the Veteran's service in Vietnam, none of these awards designates combat involvement or hostile duty.  A service personnel record indicates that the Veteran may also have been awarded the Army Commendation Medal.  But this award does not indicate combat involvement or hostile duty either.  An award that would indicate combat involvement, such as a Purple Heart Medal or a Combat Infantryman Medal, is not noted in the Veteran's service personnel records.  

Moreover, the record indicates that the RO pursued research into the Veteran's claimed stressors.  In May 2006, the RO attempted to verify the Veteran's claimed stressors with the United States Army & Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Research of Unit Records (USASCRUR)).  A copy of JSRRC's April 2007 response in the claims file indicates that the Veteran's allegation was not verified.  In its response, the JSRRC stated that, though the Veteran's unit encountered enemy action, documentation was not located to verify the stressors claimed by the Veteran.  The JSRRC indicated that the Veteran's statements were of insufficient detail to further research his claim.  

It is noted that the February and March 2006 VCAA notice letters advised the Veteran of the need to provide specific details of the claimed stressors, including either the exact date or a 2 month date range.  The Veteran has not provided any further details of the claimed stressors.  To the extent that the Veteran has indicated that he experienced mortar attacks and small arms fire without any further details, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable. In order to be researched, incidents must be reported and documented.").  Therefore, these stressors have not been confirmed.  While the Veteran has asserted the events took place, his statements are not found to be credible as he has failed to provide specific identifying details of the claimed incidents, including dates and names of the persons involved.  The Board further notes that the Veteran has not submitted credible evidence to otherwise support the occurrence of a claimed in-service stressor.

As such, the Veteran's reported stressors have not been verified.  Nor are the Veteran's reported stressors consistent with the nature of his documented service.  The Veteran did not engage in combat, and his military record does not otherwise indicate exposure to hostile military activity.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304.  

The Board further notes that it does not find the Veteran's allegations credible.  As noted, the Veteran has not provided the specific information that would be expected of someone claiming to have experienced such traumatic events.  Moreover, the Veteran's assertions regarding the non-combat stressor he claims to have witnessed - a soldier's violent suicide - have been proven to be false.  In several statements of record dated from March 2006 to August 2011 the Veteran provided detailed accounts of the way in which he witnessed a self-inflicted gunshot wound to his fellow service member's head.  Several years into the development of his claim, he stated in September 2009 that the experience caused him "nightmares and many sleepless nights for a long time."  During his hearing before the Board in August 2011, he indicated "I know he shot himself" and "I don't think I'm ever over it, but it shook everybody up."  

However, documentation pertaining to the soldier's actual death raises serious questions about the Veteran's veracity, or his capacity to recollect his service.  Indeed, official government documents directly contradict the Veteran.  In a January 2010 report from the JSRRC, it is concluded that the soldier in question died not from a gunshot wound, but from a heart attack.  The report is supported by a November 1970 line of duty investigation report which found that a heroin overdose caused the soldier's fatal heart attack.  This information severely undermines the Veteran's credibility.  Though his contradicted statements pertain to his alleged non-combat stressor, the credibility and veracity questions they raise cast serious doubt on the validity of his statements regarding his claimed combat stressors.  Given his low credibility, all of his statements are of limited probative value in this matter.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).    

Finally, the Board notes that, though VA medical personnel note diagnoses of PTSD for the Veteran, none specifically relates any of the Veteran's claimed stressors to his PTSD.  As stated, service connection for PTSD requires that the diagnosis detail the stressor or stressors upon which it is based.  38 C.F.R. § 3.304.  Moreover, as there is no credible supporting evidence of the Veteran's alleged stressor events, the VA medical diagnoses of PTSD lack probative value.  In sum, without credible supporting evidence of the alleged stressor events in service, and with no diagnosis of PTSD based on such stressor events, the regulatory criteria for establishing service connection for PTSD are not met.  Id.  

The Board is aware of the Veteran's belief that his PTSD is attributable to service.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Espiritu, supra.  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  See Jandreau, supra.  

Service connection for PTSD is denied.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for a bladder disorder is denied.    

Entitlement to service connection for hypertension is denied.     

Entitlement to service connection for PTSD is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


